Citation Nr: 0905790	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-22 891	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June to October 1977, and active service from 30 September to 
19 October 1978.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2003 rating action that denied service connection 
for an acquired psychiatric disorder.  

By decision of August 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) include enhanced duties to notify and 
assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notice and development action 
needed to fairly adjudicate the claim on appeal has not been 
accomplished.

The appellant contends that he currently suffers from an 
acquired psychiatric disorder that had its onset in service.
 
A review of the service medical records discloses that the 
appellant complained of depression or excessive worry and 
nervous trouble on September 1977 examination.  Mental status 
examination at that time found a depressed and hyperactive 
mood.  

In October 1978, the appellant was referred for evaluation of 
complaints of increased anxiety and difficulty concentrating.  
On mental status examination, he was anxious and minimally 
communicative.  Psychodiagnostic testing revealed 
hypersensitivity to stress, limited tolerance for 
frustration, and weakly-defined interpersonal skills, with 
native intellective abilities within borderline mental 
retardation range.  Separation from service was recommended 
due to basic intellectual deficiency which rendered the 
appellant ineffective and unable to meet minimum training 
standards, and he was subsequently discharged by reason of 
unsuitability.

Post service, A. V., Jr., M.D., saw the appellant in February 
1983 and noted a history of a psychotic episode in service in 
1978 for which he was reportedly hospitalized for a week.  
The current impressions were question of schizophrenia, 
question of anxiety disorder, question of minimal brain 
dysfunction.

During hospitalization at the Community Medical Center 
Hospital in February and March 1983, the appellant gave a 
history of an acute psychotic episode in military service and 
difficulty handling stressful situations.  The final 
diagnosis was adjustment disorder with mixed emotional 
features.

Dr. A. V. noted a question of a bipolar disorder in July 
1987.  In November 1990, the diagnoses were question of an 
atypical bipolar disorder, and question of a generalized 
anxiety disorder.

Following examination by W. D., Ph.D., in October 1990, the 
diagnoses were mild mental retardation, atypical anxiety 
disorder, and atypical personality disorder with inadequate 
features.

In March 1992, the Social Security Administration found the 
appellant disabled from November 1989 due to mental 
retardation and an anxiety disorder.

In February 1999, R. T., M.D., noted that the appellant had 
been discharged from military service due to presumable 
psychiatric problems, and it was felt that he had mild 
retardation, an atypical personality disorder, and possibly 
an anxiety disorder.

In March 2003, C. T., M.D.,'s impressions were unspecified 
psychiatric disorder, mild mental retardation, and anxiety.

March 2004 VA outpatient records contain assessments and 
impressions of depression/anxiety and personality disorder, 
most likely schizoid type.  PTSD was regularly assessed from 
June 2004 to February 2005.  The assessments following 
outpatient psychiatric evaluation in May 2005 were adjustment 
disorder, anxiety disorder, and question of borderline 
intellectual function.  The assessments following psychiatric 
evaluations from August 2005 to March 2007 were depression, 
rule-out PTSD, and anxiety disorder.

In McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the evidence of record needs only to indicate that an 
inservice condition may be associated with a current 
condition to satisfy the test as to whether the VA needs to 
procure a medical opinion on the question.  Where the record 
does not adequately reveal the current state of a disability, 
the fulfillment of the duty to assist includes providing a 
thorough and contemporaneous medical examination that 
considers a claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. 
Brown,  8 Vet. App. 417, 422 (1995).  Under the 
circumstances, the Board finds that the appellant should be 
afforded a VA psychiatric examination to determine the nature 
and etiology of his current acquired psychiatric disorder and 
its relationship, if any, to his military service.  

The appellant is hereby advised that failure to report for 
the scheduled VA examination, without good cause, may result 
in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report for the scheduled examination, the RO should obtain 
and associate with the claims folder a copy of any notice of 
the examination sent to him by the pertinent VA medical 
facility.    

On remand, the RO should also obtain all records of 
outstanding mental health and psychiatric testing and 
evaluation of the appellant at the Marion, Ohio VA outpatient 
clinic (CBOC) from March 2007 up to the present time.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the Marion, 
Ohio VA outpatient clinic (CBOC) copies 
of all records of outstanding mental 
health and psychiatric testing and 
evaluation of the appellant from March 
2007 up to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.



2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the appellant to undergo a VA 
psychiatric examination to determine the 
nature and etiology of any current 
acquired psychiatric disorder. The entire 
claims folder must be made available to 
the physician designated to examine the 
claimant, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render opinions for the record as to 
whether it is at least as likely as not      
(i.e., there is at least a 50% 
probability) that any currently-diagnosed 
acquired psychiatric disorder either (a) 
existed prior to service, and if so, 
whether it underwent a permanent increase 
in severity during or as a result of 
service; or (b) had its onset in military 
service.          

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the appellant fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the appellant 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

